70 U.S. 155 (1865)
3 Wall. 155
THE THOMPSON.
Supreme Court of United States.

*158 Mr. Donohue, in their behalf.
Mr. Coffey, special counsel of the United States, contra.
*160 *162 Mr. Justice DAVIS delivered the opinion of the court.
The District Courts of the United States have original exclusive jurisdiction in questions of prize, and are authorized to decree restitution in whole or in part when the capture is wrongful; and if it is made without probable cause, may order and decree damages and costs against the captors.[*]
In time of war, the party who makes a seizure does not always act at his peril, and is not always liable to damages and costs if he fails to establish the forfeiture of the vessel. In fact, prize courts deny damages in case of restitution when there was probable cause for the seizure, and are often justified in awarding to the captors their costs and expenses.[]
The question recurs, what, in the sense of the prize law, is meant by the terms "probable cause." Chief Justice Marshall, in Locke v. United States,[] held that the terms "probable cause," according to their usual acceptation, meant less than evidence which would justify condemnation, and in all cases of seizure had a fixed and well-known meaning; that they import a seizure made under circumstances which warrant suspicion. The court in that case were construing the 71st section of the collection law of 1799, which provided that the onus probandi should be on the claimant only where probable cause was shown for the prosecution. It was contended, that in order to justify seizure, the evidence must be such as, if unanswered, would justify condemnation. But the court held that such a construction would render totally inoperative the provision of the act of Congress. Judge Story, in The George,[§] which was a libel for damages for an alleged illegal capture, gave the same exposition of the terms "probable cause" in matters of prize, and held that the capture of a ship was justifiable where the circumstances were *163 such as would warrant a reasonable ground of suspicion that she was engaged in an illegal traffic. And such is the view held by all writers on maritime warfare and prize.[*] To adopt a harsher rule, and hold that the captors must decide for themselves the merits of each case, would involve perils which few would be willing to encounter.
Testing this case by these principles, was the District Court justified in decreeing restitution without costs and damages against the captors?
Does not the fact that the schooner Argyle did not discharge her cargo at Nassau, but hauled alongside of the Thompson, then at anchor, and transferred enough of her cargo to load the latter vessel, afford a reasonable ground of suspicion that there was concert between the vessels, and that the Thompson was purposely at Nassau to receive the cargo of the Argyle? And if further evidence was wanted to fix the character of the transaction, it is furnished in the letters of Martin & Co., who claim, in conjunction with Captain Clements, the ownership of the cargo, to Wier & Co., of Halifax, and Dollner, Potter & Co., of New York. These letters are written in a strain of high exultation. The Argyle has arrived with a cargo worth $42,000, in which Clements is interested, and Martin & Co. are sending steamers to Southern ports for return cargoes of cotton, in which ventures they want the participation of Wier & Co. "The famous boat" with cotton, rosin, and casks of spirit has also reached port, and would be sent forward as soon as an opportunity offered. And, withal, Martin & Co., as if fearing evil, dread to have their property shipped on their account to the United States. Could any foreign merchant interested in lawful commerce wish to avoid the markets of this country?
It is too plain for controversy, that all these parties were extensively engaged in illegal traffic with the States in rebellion, and that the business was profitable. And the whole evidence tends strongly to show that the voyage from Wilmington *164 to Halifax was a continuous one; that there was no intention to terminate it at Nassau, and that the cargo of the Argyle was to be reshipped with unbroken ownership and control, so that it could be taken to a port which furnished a better market. If such was the intention, when the cargo left Wilmington, then its status is fixed, and the original guilt continued to the time of the capture, notwithstanding the stoppage at an intermediate port, and transhipment.[*]
A case of "probable cause" is clearly made out, and it is unnecessary to discuss the evidence with a view of showing whether the cargo or vessel should have been condemned, as the captors do not complain of the judgment of the court below.
The District Court committed no error in refusing to give the claimants damages and costs, as against the United States, or the captors.
DECREE AFFIRMED WITH COSTS.
NOTES
[*]  Glass v. The Sloop Betsy, 3 Dallas, 16; Act of June 26, 1812, § 6; 2 Stat. at Large, 161.
[]  The Apollon, 9 Wheaton 372.
[]  7 Cranch, 339.
[§]  1 Mason, 24.
[*]  Story's Notes, by Pratt; The St. Antonius, 1 Acton, 113.
[*]  The Thomyris, Edwards, 17; The Maria, 5 Robinson, 365; The Maria, 6 Id. 201; The Charlotte Soph a, Id. 204, note; The William, 5 Id. 385.